Title: From Thomas Jefferson to Samuel Walkup, 5 October 1820
From: Jefferson, Thomas
To: Walkup, Samuel


Sir
Monticello.
Oct. 5. 20.
I have duly recieved your favor of Sep. 25. informing me it is proposed to establish a road thro my lands at the Natural bridge which, you observe, will be a convenience to the public and no injury to me. being a stranger to the grounds, I place myself under the guardianship of the court, who weighing reasonably the public and private interest, will, I am sure, do what is right and I shall acquiesce in it. accept the assurance of my great respect.Th: Jefferson